Order entered November 16, 2022




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-22-01110-CR
                             No. 05-22-01111-CR

                  CHARLES ANTHONY MILLER, Appellant

                                      V.

                      THE STATE OF TEXAS, Appellee

                On Appeal from the 219th Judicial District Court
                             Collin County, Texas
            Trial Court Cause Nos. 219-83973-2017 & 219-83974-2017

                                   ORDER

      Before the Court are the Collin County District Clerk’s November 14, 2022

requests for extension of time to file the clerk’s records in these appeals. We

GRANT the clerk’s requests and ORDER the clerk’s records filed by December

12, 2022.


                                           /s/   ERIN A. NOWELL
                                                 JUSTICE